                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TIMOTHY ANDERSON,                         )
                                          )
      Petitioner,                         )
                                          )
v.                                        )      No. 4:18 CV 1082 RWS
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Respondent.                         )

                         MEMORANDUM AND ORDER

      This matter is before the Court on petitioner’s motion to alter or amend the

Judgment entered in this case under Rule 59(e) of the Federal Rules of Civil

Procedure. The motion is denied, as “a motion to alter or amend a judgment must

be filed no later than 28 days after the entry of judgment.” Judgment in this case

was entered one year ago, on March 13, 2020. To the extent petitioner is seeking

reconsideration of the January 31, 2020 Memorandum and Order denying his

motion to reopen his case under Federal Rule of Civil Procedure 60(b)(6), the

motion is denied.

      To the extent this motion is construed as a second Rule 60(b)(6) motion,

which permits a court to relieve a party from final judgment for “any other reason

that justifies relief,” it is also denied. See Fed. R. Civ. P. 60(b)(6). The “catchall”

provision of Rule 60 requires a petitioner to show “extraordinary” circumstances
justifying the reopening of a final judgment, and such circumstances will rarely

occur in the habeas context. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005).

Petitioner cannot meet that standard for the reasons previously given. The Court

denied all of petitioner’s preserved claims of ineffective assistance of counsel after

thorough review of the entire record, and petitioner presents no new legal or

factual arguments demonstrating that this determination was erroneous. Moreover,

petitioner’s argument that he should have been appointed an attorney before his

initial appearance is meritless.1 See Rothgery v. Gillespie County, Tex., 128 S. Ct.

2578, 2592 (2008) (“[A] criminal defendant’s initial appearance before a judicial

officer, where he learns of the charge against him and his liberty is subject to

restriction, marks the start of adversary judicial proceedings that trigger attachment

of the Sixth Amendment right to counsel.”).2 Petitioner’s argument that standby

counsel violated his right to self-representation is equally meritless, as standby

counsel’s participation in the trial was extremely limited and did not “seriously

undermine” the “appearance before the jury” that petitioner represented himself.




1
 Petitioner requested appointment of counsel at his initial appearance, and counsel was
appointed to represent him the same day. (Doc. 7 in Case No. 4: 13 CR 164 RWS).
2
  Contrary to petitioner’s argument, that language does not mean petitioner is entitled to counsel
to represent him at the initial appearance. As Justice Alito explains in his concurring opinion,
“the term ‘attachment’ signifies nothing more than the beginning of the defendant’s prosecution.
It does not mark the beginning of a substantive entitlement to the assistance of counsel.”
Rothgery, 128 S. Ct. at 2592.
                                                2
See McKaskle v. Wiggins, 465 U.S. 168, 187 (1984).3 Petitioner conducted all

witness examinations and cross-examinations and made his own closing argument

to the jury.4 As petitioner has presented no valid basis for relief, the motion will be

denied.

          As Anderson has not made a substantial showing of the denial of a federal

constitutional right, this Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878,

882-83 (8th Cir. 1994)) (substantial showing must be debatable among reasonable

jurists, reasonably subject to a different outcome on appeal or otherwise deserving

of further proceedings).

          Accordingly,

          IT IS HEREBY ORDERED that petitioner’s motion to alter or amend the

judgment [40] is denied.




3
  Petitioner’s suggestion that appointment of standby counsel somehow impeded his ability to
file pretrial motions is flatly contradicted by the voluminous record in his criminal case, which
includes countless motions filed by petitioner pro se.
4
    Petitioner elected (again, of his own accord) to waive opening statement.
                                                  3
      IT IS FURTHER ORDERED that this Court will not issue a certificate of

appealability, as Anderson has not made a substantial showing of the denial of a

federal constitutional right.




                                __________________________________
                                RODNEY W. SIPPEL
                                UNITED STATES DISTRICT JUDGE

Dated this 16th day of March, 2020.




                                         4
